Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 11 and 13-26 and 28-29 are pending. Claims 18-20 are rejoined. Claim 27 has been canceled. Claims 18 and 21 have been amended. The rejections are withdrawn in view of the amendments and arguments.

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 02/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 18-20, directed to a method and a tool, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As amended, the rejections under 35 USC 112 of claim 28 are moot.
Figs. 1 and 2 show press tools 1 and 2 of the web-shaping tool outside of the diaphragm. Upon further consideration, this teaching in the disclosure is sufficient to provide written description support for the entire scope of the claim. While there are many configurations of web-shaping tools, guide plates, and diaphragms within the scope of the claim, Applicant’s disclosure is specific to configurations with the guide plate or means for being inserted within the diaphragm and a web-shaping tool outside of the diaphragm. Accordingly, Applicant’s disclosure generally provides for configurations with the web-shaping tool outside of the diaphragm due to how the diaphragm is configured relative to the guide plate and its use in dividing tiers of non-cured reinforcement fibers.
Regarding the prior art, because vacuum bag 39 of Depase (US 2008/0115555) surrounds the other components, the components that constitute the web-shaping tool are not located entirely outside of said diaphragm. Accordingly, all claims are not rejected over Depase and the prior art does not provide an alternative ground for rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           

/MARC C HOWELL/             Primary Examiner, Art Unit 1774